         Case 1:20-cv-00169-CRH Document 22 Filed 06/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Select Energy Services, LLC,                 )
                                             )       ORDER
              Plaintiff,                     )
                                             )
       vs.                                   )
                                             )       Case No. 1:20-cv-169
KLE Construction LLC,                        )
                                             )
              Defendant.                     )


       Before the court is a “Joint Stipulation of Dismissal with Prejudice” filed by the parties on

June 2, 2021. The court ADOPTS the stipulation (Doc. No. 21) in its entirety. This action

DISMISSED with prejudice and without attorney's fees, costs, or disbursements to any party.

       IT IS SO ORDERED.

       Dated this 3rd day of June, 2021.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
